           Case 2:20-cv-00332-APG-DJA Document 41 Filed 07/10/20 Page 1 of 3



     Steven A. Alpert, NV Bar # 8353
1
     PRICE LAW GROUP, APC
2    5940 S Rainbow Blvd,
     Las Vegas, NV 89118
3
     T: (866) 881‐2133
4    F: (866) 401-1457
     E: alpert@pricelawgroup.com
5    Attorneys for Plaintiff,
6    Gregorio Guevara Andrade

7                               UNITED STATES DISTRICT COURT
8
                                     DISTRICT OF NEVADA

9
     Gregorio Guevara-Andrade,                     Case No.: 2:20-cv-00332-APG-DJA
10
                   Plaintiff,
11                                                 STIPULATION AND ORDER TO
            v.
12                                                 EXTEND TIME TO REPLY TO MOTION
13   Experian Information Solutions, Inc.,
                                                   TO DISMISS
     Prestige Chrysler Jeep Dodge, LLC, and
14   Americredit Financial Services, Inc.,         (FIRST REQUEST)
15
     d/b/a/ General Motors Financial
     Company, Inc.
16
                   Defendants.
17

18

19          Pursuant to Local Rule IA 6-1(a), 6-2 and 7-1, and Federal Rule of Civil Procedure

20   6(b), Plaintiff Gregorio Guevara-Andrade (“Plaintiff) and Defendant Prestige Chrysler
21
     Jeep Dodge, LLC (“Prestige”), by and through their respective counsel of record, stipulate
22
     as follows:
23

24          On July 6, 2020, the Court reinstated the Motion to Dismiss filed by Prestige. That
25   same day, Prestige learned that (1) Defendant Experian Information Solutions, Inc. and
26
     Plaintiff had reached a settlement and (2) Defendant Americredit Financial Services, Inc.
27

28
     and Plaintiff were anticipating a resolution as well. In light of the fact that the Defendants


                                                  -1-
               Case 2:20-cv-00332-APG-DJA Document 41 Filed 07/10/20 Page 2 of 3



     subject to the federal claims will be dismissed from the suit, counsel for Prestige and
1

2    Plaintiff conferred and determined that it would be the best use of the parties resources
3
     and the Court’s time to extend the time for Prestige to reply in support of their Motion to
4
     Dismiss (if at all). Rule 6(b) requires the Court to approve an extension of time for
5

6    Prestige to file a responsive pleading, and therefore the Parties collectively request the

7    Court approve the agreement, as set forth below:
8
             1. This is the Parties’ first stipulation for an enlargement of time to reply to an
9
                opposition.
10

11           2. On July 8, 2020, Plaintiff filed his Opposition to Defendant’s Prestige’s Motion to
12
                Dismiss, making Defendant’s reply due by July 15, 2020.
13
             3. The Parties stipulate and agree that the deadline for Defendant to file a reply to
14

15
                Plaintiff’s Opposition shall be extended to August 7, 2020.

16   /././
17
     /././
18
     /././
19

20   /././

21   /././
22
     /././
23
     /././
24

25   /././
26
     /././
27
     /././
28



                                                    -2-
          Case 2:20-cv-00332-APG-DJA Document 41 Filed 07/10/20 Page 3 of 3



        4. The parties request this extension to allow counsel time for informal discovery and
1

2          settlement discussions. This stipulation is not made for the purpose of delay and
3
           is intended to preserve the parties and the Court’s resources.
4

5    DATED: July 10, 2020
6
                                             RESPECTFULLY SUBMITTED,
7

8
                                             /s/Steven A. Alpert
                                             Steven A. Alpert, NV Bar # 8353
9                                            PRICE LAW GROUP, APC
                                             5940 S Rainbow Blvd,
10
                                             Las Vegas, NV 89118
11                                           T: (866) 881‐2133
                                             F: (866) 401-1457
12
                                             E: alpert@pricelawgroup.com
13                                           Attorneys for Plaintiff,
                                             Gregorio Guevara Andrade
14

15
                                             /s/Krista J. Nielson
                                             Krista J. Nielson (Nevada Bar No. 10698)
16                                           10100 W. Charleston Blvd, Ste. 220
                                             Las Vegas, NV 89135
17
                                             Telephone: 702.258.8200
18                                           Facsimile: 702.258.8787
                                             E-Mail: knielson@tblaw.com
19
                                             Attorneys Defendant
20                                           Prestige Chrysler Jeep Dodge, LLC

21                                           ORDER
22               IT IS SO ORDERED.

23

24
                                      UNITED STATESDISTRICT
                                      UNITED STATES MAGISTRATE  JUDGE
                                                            JUDGE
25                                    Dated: July 10, 2020.
                                      DATED: ________________________________
26

27

28



                                               -3-
